DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-15, 17, 18, 20-24, 26, 28-37, 39, 40, 42-52, 54-57, 59, 60, 62, 64-66, 68-77, 79, 80, 82-92, 94-97, 99, 100, 102, 104, 105, 108-113, 117-119 have been canceled.  Claims 53, 63, 67, 93, 103 and 106 have been amended.  Claims 1, 16, 19, 25, 27, 38, 41, 53, 58, 61, 63, 67, 78, 81, 93, 98, 101, 103, 106, 107, 114-116, 120-122 are pending and under consideration.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 19, 25, 27, 38, 41, 53, 63, 67, 78, 81, 93, 103, 106, 107, and 114-116 are rejected under 35 U.S.C. 103 as being unpatentable over Nakada et al (Bioorganic & Medicinal Chemistry, 2016, Vol. 26, pp. 1542-1545) in view of Venditto and Simanek (Molecular Pharmaceutics, 2010, Vol. 7, p. 307-349) and Lau et al (Molecular Pharmaceutics, 2018 Vol. 15, pp. 4063-4072).
Nakada et al teach an antibody-drug conjugate comprising a camptothecin derivative, exatecan (Figure 1) wherein the exatecan differs from the structure of instant formula 1 in having an additional six-membered ring, the F ring, connecting the exocyclic amine to carbons of the A ring.  The structure of exatecan meets the limitations of instant claims 1, 19, 27, 41, 67 and 81 wherein R1 is F, R2 is methyl, -L1-Z- is –(C1-C4 alkylene)-(N(R6), wherein R6 is “-H” 
Nakada et al teach  that the degradation of the linker in tumor cells might not be efficient due to steric hindrance  of the released drug moiety and thus the cleavable amide portion of the linker was positioned further away from the drug by addition of alkyl chains (page 1543, second column, lines 5-14, Scheme 2).  Nakada et al teach that this addition caused aggregation, presumable due to increased hydrophobicity (page 1542, second column, lines 14-16).  Nakada et al teach that addition of a diethylene glycol resulted in less aggregation and a greater efficacy in vivo when administered to mice bearing a Her-2 positive breast carcinoma (page 1543, second column, line 21 to page 1544, first column, line 6) which meets the limitations of claims 114-116 because the conjugate would necessarily been administered in the i.v. injection (page 1544, first column, lines 3-4).
Nakada et al teach an antibody-drug conjugate comprising a camptothecin derivative, exatecan (Figure 1) wherein the exatecan differs from the structure of instant formula 1 in having an additional six-membered ring, the F ring, conncting the exocyclic amine to carbons of the A ring.  Nakada et al do not teach the specific structure of formula 1.
Venditto and Simanek teach that exatecan owes its stability and solubility to the ring containing the exocyclic amine connecting to the A ring in addition to the methyl at position 10 and the fluorine at position  11 (page 320, first column, lines 4-7 in paragraph 3.1.9).  Venditto and Simanek teach that each of the modifications relative to irinotecan have been shown to increase lactone stability and solubility ((page 320, first column, lines 7-10 in paragraph 3.1.9).
Lau et al teach that lactone stabilization is not necessary for antibody conjugates of camptothecins (title).  Lau et al teach that intracellular trafficking of the ADC after binding and internalization results in accumulation of the conjugate in the lysosomes which is where delivery of the cytotoxic payload occurs (page 4064, first column, lines 1-10 of the second full paragraph).  Lau et al teach that the acidic environment of the lysosome drives the equilibrium to 
It would have been prima facie obvious at the time of the effective filing date to eliminate ring “F” of exatecan leaving only –CH2NH2- as –L1-Z attached the B ring and substitute the structure of formula 1, wherein –L1-Z is –CH2-NH2- for exatecan in the method of treating mice carrying implanted breast cancer.  One of skill in the in the art would have been motivated to do so because Nakada et al teaches problems of steric hindrance to peptide cleaving enzymes caused by having the exocyclic amine attached to the ring, and the further problems of aggregation when alkyl chains were used to distance the peptide cleavage site from the ring due to hydrophobicity.  One of skill in the art would understand by the teachings of Lau et al that the F ring was not necessary to bias towards the closed lactone structure because of the acidic environment of the lysosome would favor equilibrium to the closed lactone, and because Lau et al teach no difference in campothecin based ADC differing in lactone stability.  One of skill in the art would understand that the incorporation of the diethylene glycol into the linker by Nakada et al would further increase the solubility of the conjugate. One of skill in the art would be motivated to eliminate the F ring in order to increase steric availability to the peptide cleavage site and to decrease hydrophobicity due to the methylene groups of the F ring itself, thus increasing solubility as well as decreasing steric hindrance.
The elimination of  ring “F” of exatecan leaving only –CH2NH2  as the exocyclic amine meets the limitations of claim 16 regarding –L1-Z- as –CH2NH2, the limitations of claim 25 regarding  compound 

    PNG
    media_image1.png
    68
    154
    media_image1.png
    Greyscale
 the limitations of claims 38 and 78 regarding –L1-Z’-* as –CH2NH-*.

Allowable Subject Matter
s 58, 61, 98, 101, 120-122 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643